Citation Nr: 9916665	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-44 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty for training from 
September 1964 to February 1965, and on active duty from May 
1968 to December 1969.

This case was previously before the Board in June 1998 at 
which time the Board denied entitlement to service connection 
for a chronic skin disability and for residuals of a shell 
fragment wound of the left upper extremity.  The Board also 
denied entitlement to a compensable evaluation for bilateral 
hearing loss.  The Board granted service connection for 
residuals of a sprain of the left ankle.  Subsequently, the 
regional office assigned a 10 percent evaluation for 
disability of the left ankle.  The veteran did not thereafter 
disagree with this evaluation.  Together with a 10 percent 
evaluation for tinnitus, a combined 20 percent evaluation has 
been in effect from August 10, 1995.  

In the decision in June 1998, the Board remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the right foot.  The Board noted that the record 
contained an unappealed rating action in March 1971 denying 
service connection for residuals of an injury to the right 
foot on the basis that the condition was not shown by the 
evidence of record.  

In a February 1999 rating, the regional office determined 
that additional evidence introduced since the March 1971 
unappealed rating action, including service medical records, 
statements submitted by the veteran, and a Department of 
Veterans Affairs (VA) examination, constituted new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for residuals of an injury to the 
right foot.  The regional office then considered the claim 
for service connection for residuals of an injury to the 
right foot on a de novo basis, and denied the veteran's 
claim. 

The Board agrees with the regional office determination that 
new and material evidence to reopen the claim for service 
connection for residuals of an injury to the right foot has 
been submitted since the March 1971 unappealed rating action.  
The Board, therefore, will consider the veteran's claim for 
service connection for residuals of an injury to the right 
foot on a de novo basis. 

Finally, in November 1998, the veteran submitted a claim for 
service connection for post-traumatic stress disorder.  The 
regional office denied this claim in a rating in 
December 1998.  Thereafter, the veteran submitted a notice of 
disagreement with this rating action.  In February 1999, the 
regional office issued a statement of the case relating to 
the question of entitlement to service connection for post-
traumatic stress disorder.  However, the appeal relating to 
this issue has not been perfected, and this issue is not an 
appellate issue at this time.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
for service connection for disability of the right foot.

2.  In July 1969, the veteran injured his right foot after 
dropping a board on it, with X-rays of the right foot showing 
a fracture of the third metatarsal, and physical examination 
showing swelling of the second and third toes of the right 
foot.  

3.  Residuals of the inservice right foot fracture include 
mild symptoms and x-ray evidence of a traumatic deformity of 
the distal shaft of the right third metatarsal.


CONCLUSION OF LAW

Residuals of a fracture of the right foot were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that he injured 
his right foot in service, incurring a fracture of the right 
foot, that his leg was placed in a cast, and that he has had 
some problems with the right foot since the time of his 
injury.

I.  Background

In July 1969, the veteran injured his right foot when he 
dropped a board on the foot.  Physical examination of the 
foot showed slight discoloration, edema, tenderness, and pain 
on palpation.  There was swelling of the second and third 
toes.  X-rays of the right foot showed a fracture of the 
third metatarsal.  A cast was placed on the right foot.  The 
veteran returned to duty after the cast was removed a few 
weeks later.  

Thereafter, for the remainder of service, there were no 
complaints or findings relating to the right foot.  On a 
report of medical history for separation from service in 
November 1969, the veteran reported that he had no foot 
trouble.  Physical examination of the feet was normal.  

On a VA examination in October 1970, the veteran reported 
that he had been working as a delivery man and truckdriver 
since December 1969, losing no time from work due to 
disability.  The veteran reported that he had been in a cast 
for about three weeks in service, and that he was then 
discharged to regular duty.  It was indicated that he had no 
residuals as the result of the fracture of the right foot.
On physical examination, there was normal appearance of the 
right foot, and he was able to move the foot in all 
directions without any apparent pain or discomfort.  There 
was no tenderness.  X-rays of both feet were reported normal.  
The diagnosis was alleged fracture, small bones of the right 
foot, no residuals found.  

In 1996, the veteran submitted photographs that were taken of 
him in service showing that he had a cast on the right foot.

On a VA examination in July 1996, the veteran reported that 
he broke a bone in his right foot, as well as spraining the 
left ankle, while in service.  He complained of pain in both 
ankles.  The examination in July 1996 presented no findings 
or X-rays relating to the right foot.

The veteran testified at a hearing at the regional office in 
November 1996.  He stated that he incurred a fracture of the 
right foot in service in the summer of 1969, and that he was 
placed in a cast for a few weeks.  He stated that the cast 
was removed, and that he was returned to duty.  He indicated 
that he was currently having problems in his ankles, the left 
more than the right, and that he took over-the-counter 
medication for the discomfort.  He stated that he was not 
receiving any treatment for the right foot.  

VA outpatient treatment reports since 1996 failed to show any 
complaints, findings, or diagnoses indicative of disability 
of the right foot.  

On a VA examination in December 1996, the veteran repeated 
the history of injuring the right foot in service.  He 
indicated that after a walking cast was removed, he was able 
to return to normal duty without difficulty.  He had 
complaints relating to the left ankle, and this examination 
failed to present findings relating to the right foot.

On a VA examination in October 1998, the examiner reviewed 
the veteran's complete medical history.  It was noted that 
the veteran was working without any restrictions on his 
activities, including standing and walking required for about 
three hours daily.  

On physical examination, the veteran walked with a limp, 
which he attributed to problems with arthritis in the left 
knee.  The veteran noted the injury to his right foot in 
service, and treatment with a walking cast.  He stated that 
he saw a doctor a few times for followup care, and did not 
have further treatment or followup care of any kind 
thereafter.  He stated that he did not have any recent 
treatment for his right foot, although he occasionally had 
problems with stiffness and in cold weather. 

Physical examination of the right foot showed no abnormal 
gait pattern due to the right foot.  There was no pedal edema 
in the fight foot, and normal sensation on the top and bottom 
of the right foot.  There was normal color, temperature and 
pulses in the right foot.  There was no deformity of the 
ankle or foot.  He had good range of motion of the ankle and 
all joints and toes in the right foot.  He had normal range 
of toe extension and flexion.  There were no acute tender 
spots.  Examination of the sole was negative, and there were 
no calluses.  The arch appeared normal.  X-rays showed a 
traumatic deformity of the distal shaft of the right third 
metatarsal.  

The examiner indicated that the veteran had incurred a third 
metatarsal fracture in July 1969, and was treated 
conservatively with a short leg walking cast.  The examiner 
indicated that the veteran had a short period of medical 
followup.  The examiner stated that the veteran continued to 
have some mild sounding symptoms in the area of the foot, but 
that the recent foot X-rays were negative and physical 
examination was also negative.  The examiner concluded that 
there were no residual problems that could be attributed to, 
or resulting from, the 1969 fracture. 
 

II.  Analysis

Initially, this appeal presented the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for residuals of an injury to the right 
foot.  There was of record a March 1971 unappealed rating 
action by the regional office denying service connection for 
residuals of a fracture of the right foot.  Subsequently, 
additional service medical records, as well as other lay and 
medical statements were received, and the regional office 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for residuals of 
an injury to the right foot.  The regional office reviewed 
the veteran's claim on a de novo basis, and then denied this 
claim.  The Board agrees that new and material evidence has 
been submitted to reopen the claim for service connection for 
residuals of an injury to the right foot.  Such evidence 
includes additional service medical records, statements by 
the veteran, and VA examinations.  

The U.S. Court of Appeals for Veterans Claims in Winters v. 
West, 12 Vet. App. 203 (1999) indicated that if new and 
material evidence has been presented, it must immediately be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim, as reopened, is well grounded.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of the disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

In this case, there is no question that the veteran incurred 
a fracture of the third metatarsal in service, with injuries 
to the second and third toes.  The question, however, is 
whether the veteran sustained any residual disability after 
he received treatment for the fracture.  In this regard, it 
is noted that he was placed in a walking cast, the cast was 
removed, and he was then returned to full duty.  The veteran 
has indicated that after a few followup visits, he did not 
have any problems with the right foot.  The service medical 
records, in fact, fail to demonstrate any complaints, 
findings, or diagnoses relating to the right foot after the 
cast was removed.  On examination for discharge from service, 
the veteran reported having no foot problems, and examination 
of the feet was normal. 

The VA examiner in October 1998 noted that the veteran had 
some mild sounding symptoms in the area of the right foot, 
and x-rays revealed a traumatic deformity of the distal shaft 
of the right third metatarsal. Although the above residuals 
appear to be minimal, the severity of any functional 
impairment is a rating question and does not bear directly on 
the question of service connection. Given the demonstrated 
injury in service and objective evidence of residual 
disability, service connection for such residuals is in 
order. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

Service connection for residuals of a fracture of the right 
foot is granted.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

